DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 15-20.

Allowable Subject Matter
Claims 1,2 4-14, 21-27 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a semiconductor substrate including a pixel array surrounded by a periphery region; a back surface of the semiconductor substrate forming, in the periphery region, a plurality of first peripheral-trenches extending into the semiconductor substrate; and
a passivation layer on the back surface and lining each of the plurality of first peripheral- trenches; and a plurality of inter-column trenches each located between a respective pair of adjacent pixel- columns of the pixel array, each of the plurality of first peripheral-trenches being an extension of a respective one of the plurality of inter-column trenches.

The following is the reason for allowance of claim 23, pertinent arts do not alone or in combination disclose: a semiconductor substrate including a pixel array surrounded by a periphery region; a back surface of the semiconductor substrate forming, in the periphery region, a plurality of first peripheral-trenches extending into the semiconductor substrate and being filled with an insulating material; and a passivation layer on the back surface and lining each of the plurality of first peripheral- trenches.

The following is the reason for allowance of claim 24, pertinent arts do not alone or in combination disclose: a semiconductor substrate having a substrate thickness and including a pixel array surrounded by a periphery region; a back surface of the semiconductor substrate forming, in the periphery region, a plurality of first peripheral-trenches each extending into the semiconductor substrate, and having a depth, relative to a planar region of the back surface surrounding the trench, that is less than the substrate thickness; and a passivation layer on the back surface and lining of each of the plurality of first peripheral- trenches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al (US Pub No. 20190165009), Liao et al (US Pub No. 20160225813), Lai et al (US Pub No. 20170062496), Wu et al (US Pub No. 20200135792), Chen et al (US Patent No. 9281331).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895